DETAILED ACTION
Notice to Applicant 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23, 25-26; 29, 31-33, 35-36, and 45-49 are pending.


Information Disclosure Statement
The IDS filed 2/23/22 has been entered and considered by the examiner.  
The supplemental information disclosure statement filed 2/23/22 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 23, 25-26; 29, 31-33, 35-36, and 45-49 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tubb et al (US 20120116196 A1)

Claim 23, 33, and 36	 Tubb teaches a medical system for activating and controlling access to a dose helper functionality of a medical device for recommending a dose of a medicament, the medical system comprising:
the at least one initial parameter set is based on another patient group or a titration algorithm ( par. 29-the specific requirements are defined by a type of a diabetes patient and the personalizing step comprises identifying the user of the selected dose adjustment profile…the different dose adjustment profiles are defined by selecting the specific initial dose value from a predefined set of initial dose values)
a physical hardware key comprising a second memory storing initialization data and security data, wherein the initialization data corresponds to a specific type of patient, and wherein the initialization data is used to initialize a titration feature of the dose helper functionality (Key as a usb stick or chip:  par. 115- chip card comprises a memory, wherein preferably a selected algorithm together with corresponding parameters and a history of the blood glucose values and doses administered, etc. is stored; see par. 195- The interface 170 is a USB interface capable to receive the security data via a USB stick 1810 or via a USB link. On the USB stick 1810 an HCP meter activation key is stored);

a blood glucose measurement sensor of the medical device configured to measure a blood glucose value of a user of the medical device to provide blood glucose value data (par. 9-The described system includes an insulin delivery unit, a glucose sensor and a control unit.); 
a display of the medical device; (par. 106- medical device 100 preferably comprises a display unit 160) and
one or more processors of the medical device, configured to execute instructions that, when executed, (par. 110, par. 112-determining unit 140 is preferably a microprocessor or any other functional unit capable of processing data) cause the medical device to:
receive, via the receiver, the initialization data and security data from the second memory of the physical hardware key, (par. 115-chip-card reader is preferably adapted to read a chip card, such as a SIM card or a chip card with information, par. 195-receiving validating/ activation information-On the USB stick 1810 an HCP meter activation key is stored. In this preferred alternative the validating unit 1720 requests the HCP meter activation key continuously ) wherein the initialization data contains information about a location of a data entry or data entries to be selected in the initial data matrix for each initial parameter set or an index or identification of an initial parameter template to be selected; (par. 18-19-providing a series of initial parameters;  selecting a specific initial dose value from a predefined set of initial dose values, a specific first dose increase step from a predefined set of first dose increase steps, a specific first time interval for increasing the dose from a predefined set of first time intervals, a specific first target blood glucose value from a predefined set of first target blood glucose values…)
receive, via the receiver, the blood glucose value data from the blood glucose measurement sensor; (par. 108-sensor captures glucose value) 
select, based on the initialization data, one data entry from the stored initial data matrix for each initial parameter set as initial data or one initial parameter template containing a reference to one data entry from the stored initial data matrix for each initial parameter set as initial data; (par. 19, par. 27-28- selecting initial dosing data, and par. 29-dosage adjusting data)
activate, based at least in part on the selected initial data and the security data, the dose helper functionality (par..29-31-identifying a user adjustment profile based upon requirements for type of patient)
when the dose helper functionality is activated, execute the dose helper functionality and provide a recommended dose of the medicament for titration based, at least in part, on the selected initial data of the first memory and the blood glucose value data provided by the blood glucose measurement sensor, thereby controlling initialization of the dose helper functionality based, at least in part, on the initialization data and the security data; (par. 29-30 specific requirements are defined by a type of a diabetes patient and the personalizing step comprises identifying the user of the selected dose adjustment profile. 
activate and/or control execution of initialization of the dose helper functionality further dependent on an expiration date or validity data, the validity data referring to a time period of validity provided by the physical hardware key;  (par. 248-different templates and instructions are provided for different conditions; specific templates are provided for starting the algorithm, for the different phases of the algorithm, for terminating the algorithm; par. 260- detection of when a dose increase/adjustment should end) and
display via the display of the medical device the recommended dose of the medicament for titration based on the activated dose helper functionality. (par. 176-177::display of glucose values and the interventions/dosages to be administered)
claim 25.    Tubb teaches the medical system according to claim 23, wherein, when executed, the instructions further causes the medical device to execute a first processing function for modifying at least one of the selected initial data entries. (par. 211, par. 214-modification of parameters)
claim 26. 	Tubb teaches the medical system according to claim 25, wherein, when executed, the instructions further cause the medical device to control the 
claim 29.    Tub teaches the medical system according to claim 23, wherein the receiver comprises a user interface, a USB interface, a mini-USB interface, an IEEE 1394 interface, an ISO/IEC 7810:2003 interface, an ETSI TS 102 221 interface, an interface according to JEDEC Design Guide 4.8, SON-8 and/or a wireless interface adapted to receive the initialization data and/or the security data. (par. 18)
claim 31.    Tubb teaches  the medical system of claim 23, wherein the second memory further comprises the expiration date or validity data. (par. 248-different templates and instructions are provided for different conditions; specific templates are provided for starting the algorithm, for the different phases of the algorithm, for terminating the algorithm; par. 260- detection of when a dose increase/adjustment should end)
claim 32.    Tubb teaches the medical system of claim 23, wherein the medical system further comprises a set of at least two hardware keys, wherein each hardware key of the set comprises different initialization data and/or security data. (par. 18, par. 115-system accommodates 2 types of hardware keys; par. 247-248-multiple templates for various conditions have unique identifiers;)

claim 45.   Tubb teaches medical system according to claim 23, wherein the dose helper functionality is a titration method which determines and/or recommends an insulin dose value or its corrective amount to be administered by the patient based on a measured physiological parameter, preferably on measured blood glucose values, more preferably based on measured FBG values, and/or information about hypoglycemic and/or hyperglycemic events and/or other data which starts at a starting dose and guides the patient step by step to a final dose of basal long-acting insulin that keeps the patient in a pre-defined target glucose level.(par. 19)
claim 46	Tubb teaches  method according to claim 33, wherein the dose helper functionality is a titration method which determines and/or recommends an insulin dose value or its corrective amount to be administered by the patient based on a measured physiological parameter, preferably on measured blood glucose values, more preferably based on measured FBG values, and/or information about hypoglycemic and/or hyperglycemic events and/or other data which starts at a starting dose and guides the patient step by step to a final dose of basal long-acting insulin that keeps the patient in a pre-defined target glucose level.(par. 19, par. 129-132)
claim 47.    Tubb teaches  the non-transitory computer readable medium according to claim 36, wherein the dose helper functionality is a titration method which determines and/or recommends an insulin dose value or its corrective amount to be administered by the patient based on a measured physiological parameter, preferably on measured 
claim 48.    Tubb teaches the medical system according to claim 23, wherein the initial data matrix containing the at least two initial data entries is permanently stored within the medical device and cannot be manipulated by the user.
value or its corrective amount to be administered by the patient based on a measured physiological parameter, preferably on measured blood glucose values, more preferably based on measured FBG values, and/or information about hypoglycemic and/or hyperglycemic events and/or other data which starts at a starting dose and guides the patient step by step to a final dose of basal long-acting insulin that keeps the patient in a pre-defined target glucose level.(par. 29-30; par. 248)
claim 49.   Tubb teaches the medical system according to claim 23, wherein the medical device is configured to prevent the user from manipulating a system date in order to override the expiration date or validity data. (par. 211)


Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
(A)   Applicant argues that the Tubb reference does not disclose “"a physical hardware key comprising a second memory storing initialization data and security data…" or "one or more processors of the medical device, configured to execute instructions that, when 
	The examiner respectfully disagrees.  Tubb discloses a physical hardware key as a chip  (par. 115) or USB stick, and the medical device includes an interface  (i.e. USB port) for receiving information from the USB stick ( par. 195).   Tubb discloses: “The chip-card reader is preferably adapted to read a chip card, such as a SIM card or a chip card with information. For this, the chip card comprises a memory, wherein preferably a selected algorithm together with corresponding parameters and a history of the blood glucose values and doses administered, etc. is stored.” (par. 115).  Moreover,  Tubb discloses that the SIM contains security data which it provides to the validating unit:  “the medical device 100 comprises a SIM card from which the validating unit 1720 receives the data to be compared with the received security data.” (Emphasis added; par. 188-189)
The Tubb reference also states: “The interface 170 is a USB interface capable to receive the security data via a USB stick 1810.”  (par. 195).  
(B)	Applicant argues that the Tubb reference does not disclose “wherein the initialization data [that is stored in the second memory of the physical hardware key] contains information about a location of a data entry or data entries to be selected in the initial data matrix for each initial parameter set or an index or identification of an initial parameter template to be selected.”
	In response, in response, the examiner disagrees.  Tubb discloses wherein the initialization data contains information about a location of a data entry or data entries to be selected in the initial data matrix for each initial parameter set or an index or 
	The applicant’s disclosure and the current claim language do not specify or define an identification of an initial parameter template to be selected.  The Tubb reference discloses providing a series of initial parameters;  selecting a specific initial dose value from a predefined set of initial dose values, a specific first dose increase step from a predefined set of first dose increase steps, a specific first time interval for increasing the dose from a predefined set of first time intervals, a specific first target blood glucose value from a predefined set of first target blood glucose values, and therefore meets the claim limitation.  
(C)	Applicant argues that the Tubb reference does not disclose "a time period of validity provided by the physical hardware key" or instructions, when executed, causing one or more processors of the medical device to "activate and/or control execution of initialization of the dose helper functionality further dependent on an expiration date or validity data, the validity data referring to a time period of validity provided by the physical hardware key."
	 In response, the examiner disagrees.  Moreover, it is respectfully submitted that applicant’s argued interpretation of the claim is narrower than the current claim language requires.  The claim does not require an expiration date.  Instead the claim 
	The Tubb reference discloses providing templates for initializing an algorithm including a starting value or current value of a dose.  (par. 248) Tubb further discloses that the templates outline when to start  and end a program and  the time intervals during which the program should function (par. 248-249), and the times and conditions under which predefined actions should take place. (i.e. the validity data referring to a time period of validity provided…: See  par. 249: a specific first time interval for increasing the dose, a specific first target blood glucose value, a specific second dose increase step, a specific second time interval for increasing the dose)  Moreover, Tubb discloses first and second processing functions or glycemic control based on the blood glucose value data, and safety means arranged to control an execution of at least a predetermined function out of the first and second processing functions based on the validation data. (par. 15)    As such, the Tubb reference teaches the recited “activate and/or control execution of initialization of the dose helper functionality further dependent on an expiration date or validity data, the validity data referring to a time period of validity provided by the physical hardware key.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626